            Case 3:19-cv-01816-M Document 1-1 Filed 07/30/19                 Page 1 of 1 PageID 8
                                   IPP International U.G. Declaration Exhibit A
                                     File Hashes for IP Address 47.187.2.177

ISP: Frontier Communications
Physical Location: Southlake, TX



Hit Date UTC           File Hash                                          Title
06/25/2019 18:11:48    4E3DBEDBDF6BE0E7E27236015263F89A42120F97           Cum For A Ride

06/16/2019 17:28:07    7F82BD81B5ABABB4B01B41EA0F35B8A93F8BC7C6           Summertime Sex

05/07/2019 11:46:40    483C0F08D39959A37DD3F4370563C9DAD44B8C11 Cindy Sauna Sex

03/05/2019 02:16:24    AF34A156405DEBF05141C890A2DDD4AB65745615 Hot Night Tiny Blonde

03/05/2019 01:51:04    50F2E1A6141A9F29B86C9F2631BF0826EF4DDF62           Best Fashion Model Girlfriends

03/01/2019 17:20:05    9813E1636AC496680E1120A32C18480590EFD2B0           Threeway Strip Poker

01/14/2019 17:03:05    DBADB5297A88111AD4820864B7EF1F21AA822354           One Romantic Evening of Hot Sex

12/14/2018 18:07:33    C72370F9777E4BC5700A0E96C2EDAB284AA8501F           Hot Fucking with Sexy Sybil and Jake

12/14/2018 17:31:46    0795957EB77B0C2ECD7C669292F5FD28BC3629CA           Four Way In 4K

11/13/2018 02:36:34    E0F5AE588A3EB396863483FB8FD6AF8B15C29723           Cum In For An Orgy


Total Statutory Claims Against Defendant: 10




                                                   EXHIBIT A
NTX54
